I want to start by congratulating 
you, Sir, on your election as President of the General 
Assembly.

We are living through a period of unprecedented 
progress in human development. The success of 
the Millennium Development Goals framework 
demonstrates that international cooperation remains 
strong, though we wish the expected results would 
come faster. Even on climate change, if the public and 
private sectors work together to increase investment 
in scientific research, we can look forward to a future 
where countries no longer have to choose between 
green energy and economic growth.

While we work on building peace and well-being 
in Africa, crises elsewhere in the world have aroused 
grave concern. Efforts to address them seem to have 
little effect, and in some cases they may even make 
things worse.

Two critically important public goods have been 
consistently undervalued by the international system in 
its approach to conflict resolution and peacebuilding. 
They are physical security and national identity. When 
security breaks down, the human costs are enormous. 
Extremists and opportunists are empowered. Citizens 
lose faith in public institutions, as grievances are 
settled in the street. As a result, sustainable gains in 
good governance cannot be made. It takes time and 
patience to build a better political system. There are 
no shortcuts. We are dealing with real people who want 
change, but with continuity and safety. They must be 
fully included in the process of consensus-building. 


That is because structures of governance that are not 
developed from within will not take root. We should 
encourage full ownership and partnership, and the 
approach of international institutions and Member 
States should take those realities into account. In 
countries that have known only peace, such arguments 
may sound self-serving. But they are not, because lives 
are at stake.

The second neglected element is national identity. 
That is just as important. To manage the diversity in our 
societies, politics must be national in scope. Whatever 
differences we may have, our common citizenship 
is a bond that unites us. The negative experiences 
of nationalism have created doubt about affirming 
patriotism and national identity. However, what we see 
around the world today is that national identities are too 
weak, not that they are too strong. As a result, ethnicity, 
region and religion become the dominant currency 
of politics, and nations are torn apart. International 
systems should encourage efforts by Governments and 
civil society to strengthen national unity.

In Rwanda, we have focused on building 
accountable governance institutions and renewing our 
dignity as a nation. As a result, Rwandans today are 
among the most optimistic and civic-minded people 
in the world. For us, stability is not an abstraction, it 
is a reality that abides in the minds and hearts of the 
people and the institutions they build to sustain it. Once 
achieved, the horizon expands from poverty reduction 
to wealth creation and the attainment of ever higher 
measures of human development.

Therefore, our task in the international community 
is not to manage conflicts, but to help prevent and end 
those conflicts. If we focus on keeping people safe and 
bringing them together to solve their problems, we will 
be able to do so.
